Stephens, J.
Under the ruling of the Supreme Court in answer to a certified question propounded in this ease (161 Ga. , 129 S. E. 787), the superior court erred in striking the answer óf the garnishee, *465which was filed on the first day of the third term of the court after it was returnable, before the case was called and before there was a motion by the plaintiff to enter judgment against the garnishee for the amount of a judgment rendered against the principal debtor at the second term.
Decided October 17, 1925.
B. M. Smith, for plaintiff in error. _ Reagan & Reagan, contra.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur. ■